


EXHIBIT 10.1







ACCUREXA INC.




CONSULTING AGREEMENT




This Consulting Agreement (this “Agreement”) is dated and effective as of
January 12, 2015 (the “Effective Date”), between ACCUREXA INC., a Delaware
company (the “Company”) and LIM DEVELOPMENT GROUP, a California corporation
(“Consultant”).




RECITALS




WHEREAS, the Company desires to retain Consultant to provide certain services as
provided herein and Consultant is willing to provide such services to the
Company pursuant to the terms and conditions set forth in this Agreement.




NOW THEREFORE, in consideration of the following terms, conditions and
agreements of the parties and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:




AGREEMENT




1.

Engagement.  The Company hereby engages Consultant to provide the Services set
forth in Section 2 below and Consultant accepts such engagement pursuant to the
terms of this Agreement.




2.

Services.




(a)

Consultant shall provide the following services (the “Services”) to the Company:

(i)

Scientific advisory in the development, partnering and commercialization of the
Microinjection Brain Catheter [UC Case No. SF2012-063] that the Company has
licensed from the Regents of the University of California.

(ii)

Serve as a member of the Company’s Scientific Advisory Board.

(iii)

Scientific and technical presentation of the Microinjection Brain Catheter to
potential customers and investors.




(b)

Consultant shall perform the Services in accordance with all applicable laws,
rules and regulations.




(c)

Consultant is retained by the Company only for the purpose and to the extent set
forth in this Agreement and Consultant’s relationship to the Company shall,
during the Term (as defined below), be that of an independent contractor.
 Consultant may not enter into any agreement, understanding or other commitment
that is binding on the Company, or represent to any third party or imply in any
way that Consultant has such authority.




(d)

The parties agree and acknowledge that (i) Daniel Lim (“Lim”), Consultant’s
principal and sole shareholder, is presently employed by the University of








CONSULTING AGREEMENT BETWEEN ACCUREXA INC. AND LIM DEVELOPMENT GROUP




-1-




--------------------------------------------------------------------------------

California, San Francisco School of Medicine (“UCSF”), (ii) as of the Effective
Date, Lim intends to remain employed by UCSF for the foreseeable future, (iii)
Lim is bound by and subject to various rules and regulations governing
activities to be performed outside of Lim’s employment with UCSF, including,
without limitation, the confidential “University of California, San Francisco
School of Medicine Implementing Guidelines for the Health Sciences Compensation
Plan” (the “UCSF Plan”), (iv) it is the parties’ intent and understanding that
the consideration to be provided to Consultant for the Services is consistent
with and permitted by the terms of Lim’s employment with UCSF, including,
without limitation, the provisions of the UCSF Plan and (v) the parties agree to
take whatever actions are reasonably necessary to insure that the consideration
to be provided hereunder for the Services complies with the terms of Lim’s
employment with UCSF, including, without limitation, the UCSF Plan, such actions
to include, but not be limited to, modifications to the consideration so as to
effect the economic agreement of the parties in a manner that is consistent with
Lim’s employment with UCSF, including, without limitation, the USCF Plan.




3.

Consideration; Expenses.  The consideration for the Services shall consist of
the following, subject to Section 2(d) above:




(a)

Project Fee.  For each project regarding which Consultant will provide the
Company with any advice, consultation or other service, Consultant shall receive
a cash fee (the “Project Fee”) equal to no less than ten percent of the project
value, such value shall be equal to no less than the amount of cash invested in
such project by the Company and any other parties.  The precise amount of the
Project Fee shall be negotiated on a project-by-project basis, with each such
Project Fee to be agreed upon by the parties no less than ten business days
prior to the commencement of any work on such project by Consultant.  The
Project Fee for each project shall be paid in equal monthly installments from
the commencement of Consultant’s work on each such project.




(b)

Other Fees.  In addition to the Project Fee, for specific research and
development and regulatory projects, Consultant shall receive either an hourly
rate of $[500-1,000] per hour or a Project Fee, either of which will be
determined and agreed upon by Consultant and the Company prior to commencement
of any such work on such projects.




(c)

Promissory Note.  Concurrently with the execution and delivery of this
Agreement, the Company shall issue to Lim or another individual appointed by
Consultant a promissory note in the form attached hereto as Exhibit A (the
“Note”).  The parties agree and acknowledge that it is their mutual
understanding and intent that the terms of the Note and its issuance are
permitted by the UCSF Plan without the requirement of the payment of any sums or
other obligations owed by Consultant or Lim to UCSF as a result of the issuance
of the Note.  If it is ultimately determined that the issuance of the Note
causes Consultant or Lim to incur liability to UCSF, the parties agree to
negotiate in good faith to agree upon alternative consideration that is
consistent with the economic terms of the Note and that is consistent with and
permitted by the terms of the UCSF Plan without payment to UCSF of any fee,
consideration or other obligations by Consultant or Lim.











CONSULTING AGREEMENT BETWEEN ACCUREXA INC. AND LIM DEVELOPMENT GROUP




-2-




--------------------------------------------------------------------------------



(d)

The Company shall pay all expenses of Consultant incurred in connection with the
performance of the Services.  The Company shall pay all such expenses promptly
upon receipt of a written request for such payment from Consultant, and in any
event within 15 days of receipt of such written request.




4.

Term and Termination.  




(a)

This term of this Agreement shall commence on the Effective Date and shall
continue in effect until the second anniversary of the Effective Date (the
“Term”).  The Term may be extended by mutual agreement of the parties.




(b)

Either party may terminate this Agreement prior to the end of the Term
immediately on written notice only if the other party commits a material breach.




(c)

The rights and obligations of the parties set forth in Section 5, Section 6 and
Section 7 shall survive the termination of this Agreement.




5.

Confidentiality.  Consultant acknowledges that Company has previously or may
subsequently disclose to Consultant, and Consultant may obtain access to,
certain proprietary information of Company, including, without limitation,
intellectual property, business plans, client lists, client information,
business methods, technical information, financial information, promotional
material, know-how and other procedures (hereinafter referred to as
“Confidential Information”). Consultant further acknowledges that all such
Confidential Information is and shall remain the exclusive property of Company.
Consultant agrees to keep such Confidential Information in confidence and
further agrees that it will not disclose to third parties any of the
Confidential Information which the Company has disclosed or will disclose to it
or to which it has been or will be given access, or use any such Confidential
Information in any way either during the Term or at any time thereafter, except
in the performance of its obligations hereunder. For the purpose of this
Agreement, Confidential Information will not include (i) information which is in
the public domain at the time of disclosure to Consultant or which, through no
fault of Consultant, becomes part of the public domain after disclosure by
Company to Consultant, (ii) information which Consultant can prove by reasonable
written evidence was lawfully previously known by Consultant at the time of
disclosure by Company without an obligation of confidentiality, and (iii)
information obtained by Consultant in good faith from a third party who legally
has a right to disclose such information to Consultant.  Furthermore, Consultant
will not be considered to be in breach of this Agreement for disclosing
information which Consultant is compelled to disclose pursuant to a subpoena or
order of any court or government agency or other legal process. Consultant
agrees to notify promptly the Company of such compelled disclosure and to
cooperate with the Company, at the Company’s expense, in efforts by the Company
to protect the confidentiality of the information that is the subject of such
subpoena or order.  Upon termination of this Agreement, Consultant agrees to
destroy or to return to the Company any and all information and data of the
Company, whether in electronic or other form (including any copies),
communicated or otherwise imparted to Consultant by the Company or to which
Consultant gained access in connection with the performance of its duties
hereunder, together with all of notes, work papers, memorandum, extracts and
other materials, in written or electronic format, prepared by or for Consultant
based upon the Confidential Information.








CONSULTING AGREEMENT BETWEEN ACCUREXA INC. AND LIM DEVELOPMENT GROUP




-3-




--------------------------------------------------------------------------------




6.

Indemnification.




(a)

The Company agrees to indemnify, defend and hold harmless Consultant, and each
of Consultant’s directors, officers, employees, shareholders, other
constituents, attorneys and agents (collectively, the “Consultant Affiliates”)
from and against any and all losses, liabilities, damages and expenses,
including, without limitation, reasonable attorneys’ fees and litigation costs,
arising from or related to any claim brought against Consultant or any of the
Consultant Affiliates by a third party arising from or relating to the acts or
omissions of the Company, unless primarily attributable to the willful
misconduct or gross negligence of Consultant in the performance of the Services.




(b)

Consultant agrees to indemnify, defend and hold harmless the Company and each of
the Company’s directors, officers, employees, stockholders, other constituents,
attorneys and agents (collectively, the “Company Affiliates”) from and against
any and all losses, liabilities, damages and expenses, including, without
limitation, reasonable attorneys’ fees and litigation costs, arising from or
related to any claim brought against the Company or any of the Company
Affiliates by a third party relating to the material breach by Consultant of any
of Consultant’s obligations or representations set forth in this Agreement,
unless primarily attributable to the willful misconduct or gross negligence of
the Company.




(c)

A party that is entitled to indemnification hereunder (“Indemnitee”) shall
promptly notify the other party (“Indemnitor”) in writing of any and all claims
brought against it for which it intends to seek indemnification hereunder and
Indemnitor shall assume the defense of such claims through counsel of the
Indemnitor’s choosing reasonably satisfactory to Indemnitee. Notwithstanding the
foregoing, if Indemnitee reasonably believes that counsel selected by Indemnitor
has a conflict of interest, Indemnitee may select its own counsel and Indemnitor
will reimburse Indemnitee on demand for all costs and expenses of such counsel.
Indemnitee shall provide such assistance in the defense of the claims as
Indemnitor may reasonably request, at Indemnitor’s expense. Indemnitor may not
agree to any settlement of a claim brought against Indemnitee without
Indemnitee’s prior written consent unless such settlement involves both
(i) solely the payment of money by Indemnitor with no admission of liability on
the part of Indemnitee and (ii) a complete release of claims against the
Indemnitee by the claimant(s).




7.

Miscellaneous.




(a)

Entire Agreement. This Agreement contains the entire agreement of the parties,
and supersedes and cancels all prior agreements and understandings, written and
oral, regarding the subject matter of this Agreement. This Agreement is binding
upon and inures to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and personal representatives.




(b)

Amendment. No amendment or supplement to this Agreement shall be effective
unless in writing and signed by both of the parties.











CONSULTING AGREEMENT BETWEEN ACCUREXA INC. AND LIM DEVELOPMENT GROUP




-4-




--------------------------------------------------------------------------------



(c)

Waiver. No waiver by either party of any of its rights under or arising from
this Agreement shall be effective unless in writing and signed by the party
granting such waiver. No failure by either party to exercise any of such party’s
rights hereunder or to insist upon strict compliance with respect to any
obligation hereunder, and no custom or practice of the parties at variance with
the terms hereof, shall constitute a waiver by either party to demand exact
compliance with the terms hereof. A waiver by either party of any particular
default by the other party shall not affect or impair such party’s rights in
respect to any subsequent default of the same or a different nature, nor shall
any delay or omission of either party to exercise any rights arising from any
default by the other party affect or impair such party’s rights as to such
default or any subsequent default.




(d)

Assignment. The rights and duties of the parties hereunder shall not be
assignable by either party, except that the Company may assign this Agreement
and all rights and obligations hereunder to any party that succeeds to all or
substantially all of the business of the Company through merger, consolidation
or corporate reorganization or by acquisition of all or substantially all of the
assets of the Company.




(e)

Severability. If any provision of this Agreement or any part of any provision,
or the application of this Agreement or any part hereof to any party or
circumstance, shall be finally determined by a court of competent jurisdiction
to be invalid or unenforceable to any extent, the application of the remainder
of such provision to parties or circumstances other that those as to which it
has been held invalid or unenforceable shall not be affected thereby and each
provision of this Agreement shall remain in full force and effect to the fullest
extent permitted by law so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. The parties also agree that, if any portion of this Agreement or any part
thereof, or any application of this Agreement or any part hereof to any party or
circumstance shall be finally determined by a court of competent jurisdiction to
be invalid or unenforceable to any extent, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible, and in
addition any court may so modify the objectionable provision as necessary to
make it valid, reasonable and enforceable.




(f)

Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and delivered
to each party by facsimile, electronic mail, mail, overnight delivery courier or
personal delivery at the respective addresses of the parties as set forth on the
signature pages hereto, or at such other address or facsimile number as the
Company shall have furnished to the Investor in writing or as the Investor shall
have furnished to the Company in writing.  All such notices and communications
will be deemed effectively given upon the earliest of (i) when received,
(ii) when delivered personally, (iii) one business day after being delivered by
facsimile or electronic mail (with receipt of appropriate confirmation), if such
delivery is made during the normal business hours of the recipient, and if such
delivery is made after normal business hours of the recipient, two business days
after such delivery; (iv) when sent by overnight delivery, one business day
after being deposited with an overnight courier service of recognized standing,
if such deposit is made during the normal business hours of the sender, and if
such deposit is made








CONSULTING AGREEMENT BETWEEN ACCUREXA INC. AND LIM DEVELOPMENT GROUP




-5-




--------------------------------------------------------------------------------

after the normal business hours of the sender, then two business days after such
deposit; and (v) when mailed by registered or certified mail, first class
postage prepaid and addressed as aforesaid through the United States Postal
Service, four business days after being so deposited in the U.S. mail.  Either
party may change the address to which notices to such party may be given
hereunder by serving proper notice of such change of address to the other party
in accordance with the terms of this Section 7(f).




(g)

Governing Law. This Agreement shall be governed by and construed under the
internal laws of the State of California in all respects as such laws are
applied to agreements among California residents entered into and performed
entirely within California, without giving effect to the conflicts of law
principles of California or of any other jurisdiction.




(h)

Venue. Any and all suits for any and every breach of this Agreement may be
instituted and maintained in any state or federal court of competent
jurisdiction located in the City and County of San Francisco, and the parties
hereto consent to the jurisdiction and venue in such courts and the service of
process by certified or registered mail, or nationally recognized express
courier, to the addresses for the parties provided for notices herein.




(i)

Headings. The Section headings used in this Agreement have been inserted for
reference purposes only and shall have no significance in the interpretation of
this Agreement.




(j)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and which together shall constitute one and
the same instrument.   Counterparts may be delivered by facsimile, electronic
mail (including pdf or any electronic signature complying with the U.S. federal
ESIGN Act of 2000, e.g., www.docusign.com ) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.




(k)

Joint Preparation. This Agreement has been subject to arm’s length negotiation
by the parties. The parties irrevocably waive and agree that no presumption
arising by operation of law attributable to the authorship of this Agreement
shall be applicable.  







[Remainder of this page intentionally left blank; signatures follow.]














CONSULTING AGREEMENT BETWEEN ACCUREXA INC. AND LIM DEVELOPMENT GROUP




-6-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, of the parties have executed this Agreement as of the
Effective Date.




COMPANY:




ACCUREXA INC.







By:

/s/ George Yu

George Yu

President and Chief Executive Officer











CONSULTING AGREEMENT BETWEEN ACCUREXA INC. AND LIM DEVELOPMENT GROUP




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, of the parties have executed this Agreement as of the
Effective Date.




CONSULTANT:




LIM DEVELOPMENT GROUP







By:

/s/ Daniel Lim

Daniel Lim

President and Chief Executive Officer

















CONSULTING AGREEMENT BETWEEN ACCUREXA INC. AND LIM DEVELOPMENT GROUP




--------------------------------------------------------------------------------

EXHIBIT A




SECURED CONVERTIBLE PROMISSORY NOTE














CONSULTING AGREEMENT BETWEEN ACCUREXA INC. AND LIM DEVELOPMENT GROUP




A-1


